Citation Nr: 1123485	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to April 1972, during the Vietnam Era.  He served in Vietnam from December 1970 to December 1971.  He also served with the Army National Guard from September 1985 to October 1987 and June 1991 to March 1993 with other unverified periods of service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied service connection for bilateral hearing loss, tinnitus, and PTSD.  The Veteran disagreed with such decisions and subsequently perfected an appeal.   

The Board notes that the RO originally adjudicated the psychiatric issue as entitlement to service connection for PTSD.  Medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include depressive disorder not otherwise specified.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The issue of whether new and material evidence has been received to reopen a service connection claim for a low back condition has been raised by the record (see July 2008 "Statement in Support of Claim," VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss.

2.  The Veteran competently and credibly reports that he experienced engine and artillery noise exposure during his active duty service.

3.  The evidence regarding a relationship between the Veteran's bilateral hearing loss disability and his in-service noise exposure is in equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefits sought on appeal, specifically service connection for bilateral hearing loss.  As such, no discussion of VA's duty to notify or assist regarding the issue of entitlement to service connection for bilateral hearing loss is necessary.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Here, initially, the Board notes that under the laws administered by the VA, there is a current bilateral hearing loss disability, as reflected in a September 2010 Private Audio Report from Dr. B.N. Pettis and a May 2008 VA Audio Examination Report, since the auditory threshold in frequencies 3000 Hertz to 4000 Hertz is 40 decibels or greater bilaterally.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels.  The higher threshold levels indicate hearing loss as defined by 38 C.F.R. § 3.385.  As there is evidence of a current chronic disability of bilateral hearing loss, the first element of the Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for bilateral hearing loss, which he maintains is related to his active service.  The Veteran claims he was exposed to noise from engines (105 and 170 Howitzers), constant gunfire, and artillery missions, including noise exposure in Vietnam, as a track vehicle mechanic.  See May 2008 VA Audio Examination Report.  The Veteran's DD-214 and service personnel records indicate that he served as a track vehicle mechanic and general vehicle mechanic and served in Vietnam from December 1970 to December 1971. 

Review of the Veteran's service treatment records (STRs) are negative for complaints, treatment, and/or diagnoses of any hearing loss and/or noise exposure upon separation from active duty service in April 1972.  See March 1972 Separation Examination Report.  However, the Board notes that upon examination with the Army National Guard on June 1985 shifts in bilateral hearing at frequencies 4000 Hertz and 6000 Hertz were noted.  See June 1985 Report of Medical Examination.  Although the Veteran's STRs are negative for a documented in-service noise exposure and/or evidence of hearing loss during the Veteran's active duty service, the Board finds the Veteran's statements regarding in-service engine and artillery explosion noise exposure while serving as a track vehicle mechanic and general vehicle mechanic in Vietnam consistent and credible with such service.  

The record also contains a positive medical nexus opinion.  In this regard, the claims file contains a May 2008 VA Audio Examination Report, in which the examiner opined that "the [V]eteran's initial mild hearing loss in the higher frequencies in both ears, as document in his C-file, are caused by or a result of his military noise exposure."  However, the May 2008 examiner also opined that "the [V]eteran's current hearing loss (i.e., any further change in hearing since the audiogram completed on 4 June 1985) is not due to military noise exposure."  Although the May 2008 examiner provides both a negative and positive opinion regarding the etiology of the Veteran's bilateral hearing loss disability, the Board gives greater probative weight to the positive opinion as the preponderance of the evidence supports such opinion.  In this regard, as noted above, the evidence of record includes competent and credible statements of in-service noise exposure and shifts in the Veteran's hearing during an audiogram in 1985 which the May 2008 examiner relied on to opine that his hearing loss in 1985 was related to his in-service noise exposure.  

Thus, the Board finds that the positive nexus opinion coupled with credible statements of in-service noise exposure are probative, and thus, the evidence supports the Veteran's service connection claim for bilateral hearing loss.  Resolving doubt in the Veteran's favor, the Board finds that the evidence as a whole supports service connection for bilateral hearing loss disability.  38 U.S.C.A. 
§ 5107(b).  Consequently, the three requirements for the grant of service connection for bilateral hearing loss have been satisfied, and service connection for such disability is granted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran also seeks service connection for tinnitus and an acquired psychiatric disorder, to include PTSD, which he maintains are related to his active duty service.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Tinnitus Claim

The Board notes that although he has not been diagnosed with tinnitus by a medical professional, in Charles v. Principi, 16 Vet. App. 370 (2007), the Court held that tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  As such, the Veteran himself is capable of diagnosing tinnitus and by claiming service connection for such disorder, a current disability of tinnitus is established.  As there is evidence of a current chronic disability of tinnitus, the first element of the Veteran's service connection claim is satisfied.
Further, as noted, he competently and credibly reports that he experienced engine and artillery explosion noise exposure while serving as a track vehicle mechanic and general vehicle mechanic in Vietnam.  

Further review of the record reveals that the Veteran was provided with a VA examination regarding the etiology of his tinnitus disability.  See May 2008 VA Audio Examination Report.  Although the examiner opined that the Veteran's tinnitus is "not caused by military noise exposure," the Board finds that such opinion is incomplete.  In this regard, although the examiner provided a negative opinion regarding the relationship between the Veteran's tinnitus disability and his service, the examiner did not provide an opinion regarding whether the Veteran's tinnitus disability is related to his herein service-connected bilateral hearing loss disability.  Further, the examiner based the negative opinion on the lack of evidence to support the Veteran's claim.  Specifically, the examiner based the negative opinion on the lack of "documentation in the Veteran's claims folder regarding tinnitus in either ear."  However, as noted above, the Veteran provided competent and credible statements of engine and artillery noise exposure in-service and the Board has also hearing granted service connection for bilateral hearing loss.  Thus, the examiner relies on the lack of any complaints, treatment, and/or diagnoses of tinnitus during the Veteran's service rather than relying on the Veteran's competent and credible statements of in-service noise exposure.  See May 2008 VA Audio Examination Report.  

Therefore, the Board finds such examination inadequate to decide the claim.  As such, an addendum to the May 2008 VA Audio Examination Report regarding the service connection claim for tinnitus, or a new VA examination, if the May 2008 examiner is not available, is necessary to ascertain whether the Veteran's tinnitus disability is related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).   

PTSD Claim

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that, while serving in Vietnam, he witnessed the bodies of the dead while on patrol in Phu Bai and was exposed to numerous small arms attacks.  See May 2010 Private Psychological Evaluation.  The Veteran also described experiencing trauma of an enemy mortar attack when first arriving in Vietnam.  See July 2008 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)," VA Form 21-0781; July 2008 Hand-Written Statement from the Veteran; May 2010 Private Psychological Evaluation.  The Veteran implies that he felt fear of losing his life from various enemy attacks while serving in Vietnam.  

Post-service VA treatment records reflect diagnoses of PTSD and depressive disorder not otherwise specified.  See May 2010 Private Psychological Evaluation.  

As noted, in general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran claims that his PTSD disability is the result of fear of hostile military or terrorist activity, specifically experiencing trauma of numerous small arms attacks and an enemy mortar attack in Vietnam.  See July 2008 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)," VA Form 21-0781; July 2008 Hand-Written Statement from the Veteran; May 2010 Private Psychological Evaluation.  Moreover, although his service personnel records do not demonstrate any combat service, the Veteran claims that his current psychiatric disability is the result of combat service in Vietnam, specifically numerous small arms attacks while on patrol and an enemy mortar attack when first arriving in Vietnam.  Therefore, the amended regulations appear to be relevant in the instant appeal. 
 
Further review of the Veteran's claims folder includes a May 2010 Private Psychological Evaluation regarding the Veteran's PTSD disability, in which the examiner assessed PTSD and depressive disorder not otherwise specified, but not provide an opinion regarding the etiology of such disabilities.  Further review of the claims folder is negative for any opinion regarding whether the Veteran's acquired psychiatric disorders, to include PTSD and depressive disorder not otherwise specified, are etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).   Thus, the Veteran should be afforded an examination including opinions regarding the relationship between the Veteran's current acquired psychiatric disabilities (assessed as PTSD and depressive disorder not otherwise specified) based on review of all evidence of record.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the AMC/RO is required.  38 C.F.R. § 19.9(a)(1) (2010). 

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his psychiatric and tinnitus disabilities.  After receiving any necessary authorization from the Veteran, any identified medical records should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.   
2.  After the above development has been completed and all outstanding records have been associated with the claims file, The claims folder should be returned the same VA examiner who conducted the May 2008 VA examination at the Viera VA Outpatient Clinic for clarification of the opinion as to whether the Veteran's current tinnitus disability is related to service, to include the Veteran's credible statements of in-service engine and artillery explosion noise exposure while serving as a track vehicle mechanic and general vehicle mechanic in Vietnam, or his service-connected bilateral hearing loss disability.

Specifically, the examiner should provide an opinion as to whether the it is as likely as not that the Veteran's tinnitus disability is related to the service-connected bilateral hearing loss or is otherwise related to his active service, to include the Veteran's credible statements of in-service engine and artillery explosion noise exposure while serving as a track vehicle mechanic and general vehicle mechanic in Vietnam.  A complete rationale should be provided for any opinion.       

If the May 2008 VA examiner is not available, the Veteran should be provided a new VA examination regarding his tinnitus disability.  The examiner should provide an opinion as to whether it is as likely as not that any current tinnitus disability is related to the service-connected bilateral hearing loss or is otherwise related to his active service, to include the Veteran's credible statements of in-service engine and artillery explosion noise exposure while serving as a track vehicle mechanic and general vehicle mechanic in Vietnam. 

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished. 

3.  The RO/AMC should also schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any currently present acquired psychiatric disability, to include PTSD and depressive disorder not otherwise specified.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. Any indicated tests should be accomplished. 

Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to the likely etiology of any currently present psychiatric disability, to include PTSD and depressive disorder not otherwise specified, specifically whether it is at least as likely as not that any current psychiatric disability, to include PTSD and depressive disorder not otherwise specified, is etiologically related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner should specifically identify the stressor(s) which is(are) responsible for such diagnosis, to include the Veteran's stressor of fear as a result of numerous small arms attacks while on patrol and an enemy mortar attack when first arriving in Vietnam.  A complete rationale should be provided for any opinion.

4.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for tinnitus and an acquired psychiatric disability, to include PTSD, taking into account any newly obtained evidence.  If the service connection claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.            

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by 






(CONTINUED ON NEXT PAGE)


not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


